McCurroch, J., (after stating the facts.) 1. It is contended, in the first place, that the testimony fails to show that appellees were the only children and heirs at law of the decedent, or that there was no personal representative of his estate. The statutes of this State provide that an action for damages caused by the wrongful act, neglect or default of another “shall be brought by and in the name of the personal representative of such deceased person, and if there be no personal representative, then the same may be brought by the heirs at law of such deceased person; and the amount recovered in every such action shall be for the exclusive benefit of the widow and next of kin of such deceased person, and shall be distributed to such widow and next of kin, in the proportion provided by law in relation to the distribution of personal property left by persons dying intestate.” Kirby’s Digest, § 6290. Where there is no personal' representative of the decedent, all the heirs at law who could take as distributees of the estate under the laws of descent must be joined in the action. McBride v. Berman, 79 Ark. 62. The only testimony bearing on these points was that of Mrs. Henrie, and is as follows: “Q. When did you and Mr. Henrie marry? “A. In 1893. At Sealy, Texas. “Q. Did you and he have any children? “A. Yes, sir. “Q. How many children did you have? “A. Three. “Q. What were the names and ages of these children? “A. The oldest is Vivian. She is 13, and George Whitfield Henrie is 11 now, and Ollie Marie Henrie is 7. “Q. All of them live with you, and they are all the children of yourself and your deceased husband? “A. Yes, sir. “Q. Those are the only children you and Mr. Henrie have ? “A. Yes, sir. “O. There is no administration pending on his estate? “A. No, sir. “Q. No guardianship or administration pending? “A. No, sir.” She also testified in detail - concerning his care and treatment of the children, and stated that he contributed nearly all his earning to the support of the family. She was not cross-examined on this subject. It is argued that the proof does not negative the fact that Henrie died testate, and that there was an executor of his estate, nor that he may have married and had living issue of that marriage prior to his intermarriage with appellee, Mrs. Henrie. This is, we think, a strained construction of the testimony. True, it does not expressly negative these facts, but it does so by fair implication. The use of the word “administration,” as applied to estates of deceased persons in its common and popular acceptation, is sufficiently comprehensive to cover the meaning of an executorship. It is so defined by the lexicographers. Webster: “Administration; (a) The management and disposal, under legal authority, of the estates of an intestate, or of a testator having no competent executor, (b) The management of an estate of a deceased person by an executor, the strictly corresponding term execution not being in use.” Our statute treats of executors as well as administrators in a chapter under the general subject of administration. The law writers on the subject treat it in the same way. See, also, In re Murphy, 39 N. E. 691; Crow v. Hubbard, 62 Md. 560. Nor does the testimony leave room for an inference that there may have previously been administration on fhe estate. The testimony of Mrs- Henrie leads fairly and irresistibly to fhe conclusion that the children named were all that her husband had. She testified concerning their marriage and the names and ages of all their children, and it can scarcely be inferred that there had been another marriage and set of children born when the record is entirely silent on the subject. It is fairly to be presumed that, if there had been children of a former marriage, Mrs. Henrie knew of it. Appellant did not, by asking an instruction on the subject, treat the question as an issue in the case. Aside from a formal denial in fhe answer of the allegations of the complaint concerning administration and next of kin, appellant does not appear to have insisted on the question until the case reached this court. 2. Do the facts established by the evidence sustain the verdict as to negligence? Deceased was at the time of 'his death a conductor in charge of a work train, and was engaged in hauling gravel for ballast from Horatio, Arkansas. The cars of his train had been loaded, and some of them were standing on a curved “Y” track. Other cars were attached to the engine. Orders were received to move the train south to another station in time to meet a north-bound passenger train, and it became necessary to couple together the cars hurriedly as the time for meeting the other train was very short. He went to the end of the cars on the “Y” and signalled the engineer to back up so that these cars would be coupled into the train. Willis Martin, a witness introduced by appellees, testified that he was present and saw the injury inflicted. He said that Henrie went between the ends of the standing and approaching cars to adjust the couplers, that the cars came together the first time without coupling and without accident, but that a second attempt was made to couple them, and as they came together the clrawheads passed each other so as to permit the ends of the cars to come together close enough to catch Henrie and crush him. He also testified that immediately after the accident the wood or timber supporting t'he drawhead was found to be rotten. He said: “You could mash it this way (indicating), and it would crush.” He said a drummer standing by pulled a piece of rotten wood from around or next to the drawhead with his hand. The timbers next to the iron draw-heads are. explained by one of appellant’s witnesses to be draft timbers or middle sills which run through the center of a car from end to end and lie on either side of the couplers and hold them in place. T'he ends of these timbers were manifestly what the witness Martin referred to when he said that the drummer pulled out a piece of rotten wood. George Hawkins, another witness introduced by appellee, testified that he was present and saw the accident, that the cars failed to couple on t'he first attempt, and that when Mr. Henrie went in between them the second time the draw'heads passed each other, allowing the cars to come close enough together to crush him. He also stated that the timber around the drawhead was rotten, and. that a bystander, immediately after the accident, pulled out with his hand a portion of the decayed wood. These were the only eye-witnesses who testified in the case. except the engineer and fireman, who did not pretend to know all the details of the accident. It is shown by the testimony of another witness that.the drawheads could not have passed each other if they had been properly constructed and were in good repair. One of appellant’s employees whose duty it was to inspect cars at Horatio testified that he inspected the cars in question the morning before the accident and also in the afternoon after the accident and next day and found them at each inspection to be in good condition and without defects. He testified that there were running boards on the end of each car which, when two cars came as close together as the couplers would permit, would leave only a clear space of six inches. He and several other ■witnesses testified that tests of these two cars between which Hen- ■ rie was injured were made on the curved “Y” track where the injury occurred, and that the result of the tests showed that when the cars came together on the curve (the couplers meeting without passing) the running boards came together close enough to catch and hold a two-inch board. These tests, if correct, demonstrated the. fact that with the couplers coming together properly there was not sufficient clear space between the running boards to accommodate a man’s body. There was also testimony tending to show that after the accident blood was found on the running boards. ,It will be seen, therefore, that the theory of appellees is that Henrie went between the cars to adjust the defective couplers, or those at least which had failed to couple, and was caught between the ends of the cars by reason of the defective draw-heads passing each other; whilst the theory of appellant is that the couplers were not defective, but that Henrie went in between cars having these running boards, which would come close together ■ and were obviously dangerous, and that his death was caused by his own negligence. These two theories are necessarily conflicting, and cannot both be correct. The testimony tending to support them, respectively, is also conflicting, and the jury, of course, must have rejected appellant’s testimony. If the testimony of the two eye-witnesses introduced by appellees be true, it could not be true that the running boards came together on the curved track without the drawheads having passed each other, for these witnesses say that Henrie went in between the cars the first time in safety as they came together. They say he was in between the cars when they came together the first time and failed to couple, and that he came out unhurt. There are other sharp conflicts in the testimony which it became necessary for the jury tt- consider, and which,they have settled by the verdict. If they accepted as correct the theory of appellees, and found the testimony introduced by appellees to be true, the verdict was correct. The evidence sustained it. It is argued by learned counsel for appellant with much zeal that the tests made by 'the witnesses established certain physical facts, to which the statements of appellee’s witnesses must yield. The weakness of this contention is that the existence of the alleged physical facts is in dispute and depends upon the testimony of other witnesses whose statements of the facts are in conflict with appellees’ witnesses. This conflict raised a question of credibility which it was the province of the jury to settle in determining what the physical 'as well as all other facts were. We think the proof was sufficient to establish the fact that there was a defect in the drawhead which permitted the ends of the two cars to come together. Two witnesses testify that some of the timbers which supported the drawhead was rotten, and that the two drawheads passed each other. Another witness who proved himself qualified to testify on the subject testified that if the drawheads were properly constructed and were in good condition of repair they could not pass each other, even on a curved track. If these statements were true, then the jury, under the circumstances, were warranted in'finding that the defect was a discoverable one, and that appellant was guilty of negligence in failing to inspect and discover it. St. Louis & S. F. Rd. Co. v. Wells, 82 Ark. 372. Appellant relies upon the case of St. Louis, I. M. & S. Ry. Co. v. Andrews, 79 Ark. 437, as sustaining their contention that there was no discoverable defect. That case does not, however, sustain the contention. There the plaintiff sued for an injury, caused by the breaking of a ladder, and in the opinion of the court it was said: “There is no evidence at all that the ladder had any appearance of being defective. 'On the contrary, the undisputed evidence established the fact that the timbers were perfectly sound, and that the break at the place where the round parted from the mitre-joint in the side beam was a fresh split. * * * The case is quite unlike one where defects are found after the injury caused thereby which must have been discovered if a careful inspection has been made. In such a .case the jury would be warranted in finding either that no inspection was made, or that no effort was made to repair the defect after discovering it j but in the case before us the evidence does not show such a defect as must have been discovered in advance of the injury on a reasonably careful inspection.” In the present case the defect which is proved to have existed in the drawheads at the time of the injury was such as could have been discovered in advance. Therefore the jury was warranted in concluding either that there was no inspection or no steps taken to repair the defect after discovering it. In this respect the case is like the Wells case, supra. 3. Error of the court is assigned in permitting witness Gibson to testify to the effect that if the drawheads had been properly constructed and in good state of repair they would not 'have passed each other. It is argued that that was wholly a question for the jury to determine, and was not proper subject for expert opinion. The witness proved himself to be fully qualified to testify on the subject. The question could not have been properly answered except by one possessing knowledge'and skill, therefore it was proper to admit as evidence the opinion of one who possessed such special knowledge. Railway Company v. Lyman, 57 Ark. 512; St. Louis, I. M. & S. Ry. Co. v. Dawson, 77 Ark. 434. Complaint is also made because the court permitted witness Gibson to be recalled in rebuttal to testify concerning matters which were not properly rebuttal testimony. This was a matter in the sound discretion of the court, and no abuse of discretion is shown. 4. The next error assigned is in the court’s refusal to permit witness Preble to testify that it was dangerous for Henrie to go between the cars. The witness was in fact permitted in other parts of 'his testimony to state his opinion fully on this subject, so no prejudice resulted. We need not decide whether or not the testimony was admissible. 5. Appellant requested the court to give, among other things, the following instructions, which were refused, and error is assigned :n so doing: “7. If the deceased could have made the coupling without going between the moving cars, and if it was dangerous to go between the moving cars, and if the deceased did go between the moving cars into a dangerous place, and if that contributed to his injury, the plaintiffs cannot recover.” “7a. If the deceased could have made the coupling without going between the moving cars, and if it was dangerous to go between the moving cars, and if the deceased did go between the moving cars into a dangerous place, and if these or either of them contributed to his injury, the plaintiffs cannot recover.” These instructions were properly refused. The court gave other instructions telling the jury that if deceased was guilty of negligence which contributed to his injury in going into a dangerous place to couple cars the plaintiffs could not recover In ether instructions the court defined the terms negligence and ordinary care, and also instructed that deceased was bound to take notice of patent or obvious defects in the appliance used, and that if he failed to do so, and his death was due to such failure, the plaintiffs could not recover. This was sufficient. The refused instructions make the servant the insurer of his own safety and absolutely prevent a recovery if the place turns out to be dangerous. This is not the law. Choctaw, O. & G. Rd. Co. v. Thompson, 82 Ark. 11. It is a matter of common knowledge that it is more or less dangerous to go between cars in a moving train or trains about to be put ,in motion, yet it is not negligence per se for a trainman, accustomed to that work, to go between cars to couple them. That is a question for the determination of a jury under the circumstances of each case. The testimony in this case shows that the coupler on the cars did not work satisfactorily. Of course, if the position of the running boards on the ends of the cars was as stated by appellant’s witnesses, that would have been an obvious danger which deceased was bound to take notice of and avoid; but the jury found against the theory that the running board came too close together to allow space enough for a man’s body. • The court gave the following instruction over appellant’s objection on the measure of damages: “3. Should you find for the plaintiffs in this case, then vou will assess the damage at such sum as you shall deem a fair and-just 'Compensation, with reference to the pecuniary injuries resulting from the death of said Geo. W. Henrie, to the plaintiffs in this case as may be shown by the evidence. In estimating this loss it is proper for you to take into consideration the age, health, habits, occupation,'expectation of life, mental and physical capacity for and disposition to labor, his earning capacity, the care and attention, the instruction and training, one of his disposition and character may be expected to give to his children, during their minority, as may be shown by the evidence.” The correctness of the instruction is challenged on the ground that it failed to say that, the rate of wages received by deceased should be considered, or that his personal expenses should be deducted from his gross earnings, or that the power of deceased to earn money might be diminished with increasing age. Appellant asked no instructions on the measure of damages, but contented itself with .an objection to this instruction as a whole. The instruction given did not necessarily exclude consideration of the subjects now suggested as proper by appellant, but, on the contrary, we think the general term employed in the instruction, fairly construed, excluded them. If appellant desired anything more specific or definite, it should have made the request therefor. The pecuniary loss of decedent’s widow and children was the probable aggregate amount of his contributions to them, reduced to present value. This court in Railway Company v. Sweety 60 Ark. 558, in describing how this is to be determined, said: “How is this compensation to be determined? By taking into consideration the age, health, habits, occupation, expectation of life, mental and physical capacity for and disposition to labor, and the probable increase or diminution of that ability with the lapse of time; deceased’s earning power, rate of wages, and the care and attention with one of his disposition and character may be expected to give his family — all these are proper elements for the consideration of the jury in determining the value of the life taken. From the amount thus ascertained, the personal expenses .of the deceased should be deducted, and the balanee, reduced to its present value, should be the amount of the verdict.” 6. Was the assessment of damages excessive? Deceased was 35 years of age at the time of his death, and had a life expectancy of 31 years. He is described in the evidence to be a man of robust physique, healthy and intelligent, with about twelve years’ experience in railroad work. He wa$ earning about $175 per month at the time of his death. The proof does not show with satisfactory -accuracy the amount contributed to the support of bis family, but we think it was sufficient to sustain a finding of as much as $1,500 per annum contributed to his family— no more than that. He was sober and industrious, economical in his habits, kind and affectionate toward his wife and children and greatly interested -in the proper.education and training of his children. He had three children, aged, respectively, thirteen, eleven and seven years. There is little ground in the evidence to warrant a conclusion that his earning capacity would have been very materially increased. He had been in railroad work as a conductor for twelve' or thirteen years, and his earnings had increased very little. Considering the pecuniary loss of the amount of decedent’s probable contribution to his wife and children reduced to its present value, and the pecuniary value of the instruction, moral training, etc., to his children which might have been expected, we think the evidence does not warrant an assessment of more than $25,000 damage. It does warrant that amount, but the verdict is to that extent excessive. There are numerous other assignments of error, but we find none of them well founded. The case was fairly tried, and -the evidence sustains the verdict except as to the amount of damages. If appellees will, within fifteen days, remit-the amount of damages down to $25,000, the judgment will stand affirmed; otherwise the judgment will be reversed, and the cause remanded for a new trial.